FILED
                                                                                        Jan 08, 2019
                                                                                       01:10 PM(CT)
                                                                                        TENNESSEE
                                                                                  WORKERS' COMPENSATION
                                                                                      APPEALS BOARD

               7(11(66((%85($82):25.(56¶&203(16$7,21
                    :25.(56¶&203(16$7,21$33($/6%2$5'
                                                    
/DVKRQGD6PLWK                                       'RFNHW1R
                                                     
Y                                                    6WDWH)LOH1R
                                                     
0DF\¶V&RUSRUDWH6HUYLFHVHWDO                    
                                                     
                                                     
$SSHDOIURPWKH&RXUWRI:RUNHUV¶                    
&RPSHQVDWLRQ&ODLPV                                  
-RVKXD'%DNHU-XGJH
        
                       $IILUPHGDQG5HPDQGHG)LOHG-DQXDU\

,Q WKLV LQWHUORFXWRU\ DSSHDO WKH HPSOR\HH ZDV KLUHG DV D VHDVRQDO ZRUNHU DW WKH
HPSOR\HU¶VGLVWULEXWLRQFHQWHULQ3RUWODQG7HQQHVVHH'XULQJWKHUHFUXLWLQJSURFHVVWKH
HPSOR\HHZDVLQIRUPHGWKDWWUDQVSRUWDWLRQWRDQGIURPWKHGLVWULEXWLRQFHQWHUZRXOGEH
DYDLODEOHWKURXJKDWKLUGSDUW\EXWDIHHZRXOGEHFKDUJHGIRUWKLVVHUYLFH'XULQJDULGH
IURPWKHGLVWULEXWLRQFHQWHUWRKHUKRPHWRZQWKHEXVRQZKLFKWKHHPSOR\HHZDVULGLQJ
FDXJKW ILUH DQG ZKLOH HYDFXDWLQJ WKH EXV WKH HPSOR\HH ZDV DOOHJHGO\ LQMXUHG  7KH
HPSOR\HHVRXJKWPHGLFDODQGWHPSRUDU\GLVDELOLW\EHQHILWVDWDQH[SHGLWHGKHDULQJEXW
WKH WULDO FRXUW GHFOLQHG WR RUGHU VXFK EHQHILWV FRQFOXGLQJ WKH HPSOR\HH KDG QRW VKRZQ
VKHZDVOLNHO\WRSUHYDLODWWULDOLQSURYLQJWKHDOOHJHGLQMXU\DURVHSULPDULO\RXWRIRULQ
WKHFRXUVHDQGVFRSHRIKHUHPSOR\PHQW:HDIILUPWKHWULDOFRXUW¶VRUGHUDQGUHPDQG
WKHFDVH

-XGJH7LPRWK\:&RQQHUGHOLYHUHGWKHRSLQLRQRIWKH$SSHDOV%RDUGLQZKLFK3UHVLGLQJ
-XGJH0DUVKDOO/'DYLGVRQ,,,DQG-XGJH'DYLG)+HQVOH\MRLQHG

'RQDOG'=XFFDUHOOR1DVKYLOOH7HQQHVVHHIRUWKHHPSOR\HHDSSHOODQW/DVKRQGD6PLWK

*DUUHWW 0 (VWHS 0HPSKLV 7HQQHVVHH IRU WKH HPSOR\HUDSSHOOHH 0DF\¶V &RUSRUDWH
6HUYLFHV

                              )DFWXDODQG3URFHGXUDO%DFNJURXQG
                                                    
        ,Q2FWREHU0DF\¶V&RUSRUDWH6HUYLFHV ³(PSOR\HU´ FRQWUDFWHGZLWKDWKLUG
SDUW\ 6DIH +DUERU RI 1DVKYLOOH ³6DIH +DUERU´  WR REWDLQ VHDVRQDO HPSOR\HHV  6DIH
+DUERUDJUHHGWR³VRXUFHDQGUHFUXLWTXDOLILHGFDQGLGDWHVDV>(PSOR\HU@PD\UHTXHVW

                                                               

IRU GLUHFW VHDVRQDO HPSOR\PHQW LQ VXFK QXPEHUV DQG ZLWK VXFK VNLOOV DV WKHQ PD\ EH
VSHFLILHG E\ >(PSOR\HU@´  ,Q FRQVLGHUDWLRQ IRU WKLV VHUYLFH 6DIH +DUERU ZDV SDLG DQ
DPRXQWHTXDOWRIRXUWHHQSHUFHQWRIWKHKRXUO\ZDJHVWKHVHDVRQDOHPSOR\HHVHDUQHG,Q
DGGLWLRQWKHFRQWUDFWVWDWHG³>D@OOH[SHQVHVLQFXUUHGE\>6DIH+DUERU@WRSHUIRUPDUHDW
>6DIH+DUERU¶V@VROHFRVW´6DIH+DUERUZDVLGHQWLILHGDVDQLQGHSHQGHQWFRQWUDFWRUDQG
6DIH +DUERU DJUHHG LW ³VKDOO QRW KROG LWVHOI RXW DV DQ DJHQW VHUYDQW ZRUNPDQ RU
HPSOR\HHRI>(PSOR\HU@IRUDQ\SXUSRVHZKDWVRHYHUDQGLVQRWDXWKRUL]HGWRPDNHDQ\
FRPPLWPHQWRQ>(PSOR\HU¶V@EHKDOI´

        ,Q  6DIH +DUERU UHFUXLWHG VHDVRQDO ZRUNHUV LQ &ODUNVYLOOH 7HQQHVVHH
/DVKRQGD 6PLWK ³(PSOR\HH´  UHVSRQGHG WR WKHVH HIIRUWV DQG VXEPLWWHG DQ DSSOLFDWLRQ
IRUVHDVRQDOHPSOR\PHQW'XULQJWKHDSSOLFDWLRQSURFHVV(PSOR\HHZDVLQIRUPHGWKDW
6DIH +DUERU RSHUDWHG D EXV IURP WKH &ODUNVYLOOH 7HQQHVVHH DUHD WR (PSOR\HU¶V
GLVWULEXWLRQ FHQWHU LQ 3RUWODQG DQG RIIHUHG WKDW VHUYLFH WR DQ\ VHDVRQDO HPSOR\HHV ZKR
UHTXLUHGVXFKWUDQVSRUWDWLRQ7KHFRVWRIWKLVWUDQVSRUWDWLRQZDVGHGXFWHGE\6DIH+DUERU
GLUHFWO\ IURP (PSOR\HH¶V EDQN DFFRXQW  ,W LV XQGLVSXWHG WKDW (PSOR\HU GLG QRW SD\
WUDQVSRUWDWLRQFRVWVGLUHFWO\RUUHLPEXUVHWUDQVSRUWDWLRQFRVWVIRUVHDVRQDOHPSOR\HHV
        
        ,Q(PSOR\HHDJDLQDSSOLHGIRUVHDVRQDOHPSOR\PHQWZLWK(PSOR\HUWKURXJK
6DIH +DUERU  $OWKRXJK 6DIH +DUERU RIIHUHG VHDVRQDO ZRUNHUV WKH RSWLRQ WR XVH LWV
WUDQVSRUWDWLRQ VHUYLFH WKH SD\PHQW VFKHPH KDG FKDQJHG  ,QVWHDG RI 6DIH +DUERU
GHGXFWLQJ WKH WUDQVSRUWDWLRQ IHH GLUHFWO\ IURP WKH ZRUNHU¶V EDQN DFFRXQW WKH IHH ZDV
GHGXFWHG E\ (PSOR\HU IURP WKH ZRUNHU¶V SD\FKHFN DQG UHPLWWHG WR 6DIH +DUERU
(PSOR\HHVLJQHGDIRUPDXWKRUL]LQJ(PSOR\HUWRGHGXFWWKLVIHHIURPKHUSD\FKHFN
        
        2Q1RYHPEHU(PSOR\HHKDGFRPSOHWHGKHUVKLIWDQGERDUGHGWKH6DIH
+DUERUEXVWRUHWXUQWR&ODUNVYLOOH'XULQJWUDQVLWSDVVHQJHUVGHWHFWHGVPRNHDQGVDZ
IODPHV FRPLQJ IURP WKH EDFN RI WKH EXV  7KH\ \HOOHG WR WKH GULYHU DQG (PSOR\HH
WHVWLILHGWKHEXVEHJDQWROHDYHWKHURDGFDXVLQJSDVVHQJHUVWRSDQLF$VVKHDSSURDFKHG
WKH IURQW RI WKH EXV LQ WKH UXVK WR H[LW (PSOR\HH UHDOL]HG WKH EXV KDG VWDUWHG UROOLQJ
EDFNZDUGV6KHMXPSHGIURPWKHUROOLQJEXV7KHQH[WWKLQJVKHUHFDOOHGZDVZDNLQJXS
LQDQDPEXODQFH6KHDOOHJHGVKHVXVWDLQHGYDULRXVLQMXULHVDVDUHVXOWRIMXPSLQJIURP
WKHEXV
        
        (PSOR\HHVRXJKWZRUNHUV¶FRPSHQVDWLRQEHQHILWVDVDUHVXOWRIWKLVLQFLGHQWEXW
(PSOR\HUGHFOLQHGWRSD\DQ\VXFKEHQHILWV,WDVVHUWHG(PSOR\HH¶VDOOHJHGLQMXULHVGLG
QRWDULVHSULPDULO\RXWRIRURFFXULQWKHFRXUVHDQGVFRSHRIKHUHPSOR\PHQW)ROORZLQJ
DQ H[SHGLWHG KHDULQJ WKH WULDO FRXUW GHFOLQHG WR RUGHU WKH LQLWLDWLRQ RI EHQHILWV
FRQFOXGLQJ (PSOR\HU GLG QRW IXUQLVK RU UHLPEXUVH WUDQVSRUWDWLRQ FRVWV IRU VHDVRQDO
HPSOR\HHV DQG (PSOR\HH KDG QRW HVWDEOLVKHG DQ H[FHSWLRQ WR WKH JHQHUDO UXOH WKDW
LQMXULHV VXIIHUHG ZKLOH WUDYHOLQJ WR RU IURP ZRUN DUH QRW FRPSHQVDEOH  (PSOR\HH KDV
DSSHDOHG


                                                  

                                        6WDQGDUGRI5HYLHZ
                                                   
        7KH VWDQGDUG ZH DSSO\ LQ UHYLHZLQJ D WULDO FRXUW¶V GHFLVLRQ SUHVXPHV WKDW WKH
FRXUW¶VIDFWXDOILQGLQJVDUHFRUUHFWXQOHVVWKHSUHSRQGHUDQFHRIWKHHYLGHQFHLVRWKHUZLVH
See 7HQQ &RGH $QQ   F      :KHQ WKH WULDO MXGJH KDV KDG WKH
RSSRUWXQLW\ WR REVHUYH D ZLWQHVV¶V GHPHDQRU DQG WR KHDU LQFRXUW WHVWLPRQ\ ZH JLYH
FRQVLGHUDEOH GHIHUHQFH WR IDFWXDO ILQGLQJV PDGH E\ WKH WULDO FRXUW  Madden v. Holland
Grp. of Tenn., Inc.  6:G   7HQQ    +RZHYHU ³>Q@R VLPLODU
GHIHUHQFHQHHGEHDIIRUGHGWKHWULDOFRXUW¶VILQGLQJVEDVHGXSRQGRFXPHQWDU\HYLGHQFH´
Goodman v. Schwarz Paper Co.1R:6&5:&7HQQ/(;,6DW
   7HQQ :RUNHUV¶ &RPS 3DQHO -DQ     6LPLODUO\ WKH LQWHUSUHWDWLRQ DQG
DSSOLFDWLRQRIVWDWXWHVDQGUHJXODWLRQVDUHTXHVWLRQVRIODZWKDWDUHUHYLHZHGde novoZLWK
QR SUHVXPSWLRQ RI FRUUHFWQHVV DIIRUGHG WKH WULDO FRXUW¶V FRQFOXVLRQV  See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC  6:G   7HQQ    :H DUH
DOVR PLQGIXO RI RXU REOLJDWLRQ WR FRQVWUXH WKH ZRUNHUV¶ FRPSHQVDWLRQ VWDWXWHV ³IDLUO\
LPSDUWLDOO\ DQG LQ DFFRUGDQFH ZLWK EDVLF SULQFLSOHV RI VWDWXWRU\ FRQVWUXFWLRQ´ DQG LQ D
ZD\WKDWGRHVQRWIDYRUHLWKHUWKHHPSOR\HHRUWKHHPSOR\HU7HQQ&RGH$QQ
  

                                               $QDO\VLV
        
        $ FRPSHQVDEOH ZRUNHUV¶ FRPSHQVDWLRQ LQMXU\ PXVW DULVH SULPDULO\ RXW RI DQG
RFFXU LQ WKH FRXUVH DQG VFRSH RI WKH HPSOR\PHQW  7HQQ &RGH $QQ    
     $Q LQMXU\ LV GHHPHG WR DULVH SULPDULO\ RXW RI DQG LQ WKH FRXUVH DQG VFRSH RI
HPSOR\PHQW ³RQO\ LI LW KDV EHHQ VKRZQ E\ D SUHSRQGHUDQFH RI WKH HYLGHQFH WKDW WKH
HPSOR\PHQWFRQWULEXWHGPRUHWKDQILIW\SHUFHQW  LQFDXVLQJWKHLQMXU\FRQVLGHULQJ
DOO FDXVHV´  7HQQ &RGH $QQ    %   )XUWKHU ³>D@Q LQMXU\ FDXVHV GHDWK
GLVDEOHPHQWRUWKHQHHGIRUPHGLFDOWUHDWPHQWRQO\LILWKDVEHHQVKRZQWRDUHDVRQDEOH
GHJUHHRIPHGLFDOFHUWDLQW\WKDWLWFRQWULEXWHGPRUHWKDQILIW\SHUFHQW  LQFDXVLQJ
WKH GHDWK GLVDEOHPHQW RU QHHG IRU PHGLFDO WUHDWPHQW FRQVLGHULQJ DOO FDXVHV´  7HQQ
&RGH$QQ  & 

       +LVWRULFDOO\ 7HQQHVVHH FRXUWV KDYH KHOG WKDW WKH VWDWXWRU\ UHTXLUHPHQWV WKDW DQ
LQMXU\DULVHRXWRIDQGLQWKHFRXUVHRIWKHHPSOR\PHQWDUHQRWV\QRQ\PRXV³DOWKRXJK
ERWK HOHPHQWV H[LVW WR HQVXUH D ZRUN FRQQHFWLRQ WR WKH LQMXU\ IRU ZKLFK WKH HPSOR\HH
VHHNVEHQHILWV´Blankenship v. Am. Ordnance Sys.6:G 7HQQ 
$QLQMXU\RFFXUVLQWKHFRXUVHRIHPSOR\PHQWLILWWDNHVSODFHZKLOHWKHHPSOR\HHZDV
SHUIRUPLQJDGXW\KHRUVKHZDVHPSOR\HGWRSHUIRUPFink v. Caudle6:G
 7HQQ :RUNHUV¶ &RPS 3DQHO    7KXV WKH ³FRXUVH RI HPSOR\PHQW´
UHTXLUHPHQW IRFXVHV RQ WKH WLPH SODFH DQG FLUFXPVWDQFHV RI WKH LQMXU\  Saylor v.
Lakeway Trucking, Inc6:G 7HQQ 



                                                  

         ,Q FRQWUDVW ³DULVLQJ RXW RI´ HPSOR\PHQW UHIHUV WR FDXVDWLRQ  Reeser v. Yellow
Freight Sys., Inc.  6:G   7HQQ    $Q LQMXU\ DULVHV RXW RI WKH
HPSOR\PHQWZKHQWKHUHLVDFDXVDOFRQQHFWLRQEHWZHHQWKHFRQGLWLRQVXQGHUZKLFKWKH
ZRUN LV UHTXLUHG WR EH SHUIRUPHG DQG WKH UHVXOWLQJ LQMXU\  Fritts v. Safety Nat’l Cas.
Corp6:G 7HQQ 7KHHOHPHQWRIFDXVDWLRQLVVDWLVILHGZKHQWKH
³LQMXU\KDVDUDWLRQDOFDXVDOFRQQHFWLRQWRWKHZRUN´Braden v. Sears, Roebuck & Co
6:G 7HQQ 7KHPHUHSUHVHQFHRIWKHHPSOR\HHDWWKHSODFHRI
LQMXU\EHFDXVHRIWKHHPSOR\PHQWLVQRWHQRXJKDVWKHLQMXU\PXVWUHVXOWIURPDKD]DUG
SHFXOLDU WR WKH ZRUN RU EH FDXVHG E\ D ULVN LQKHUHQW LQ WKH QDWXUH RI WKH ZRUN
Blankenship  6:G DW   $FFRUGLQJO\ ³DQ LQMXU\ SXUHO\ FRLQFLGHQWDO RU
FRQWHPSRUDQHRXVRUFROODWHUDOZLWKWKHHPSOR\PHQWZLOOQRWFDXVHWKHLQMXU\WR
EH FRQVLGHUHG DV DULVLQJ RXW RI WKH HPSOR\PHQW´  Jackson v. Clark & Fay, Inc. 
6:G 7HQQ 

         *HQHUDOO\LQMXULHVVXVWDLQHGE\DQHPSOR\HHZKLOHWUDYHOLQJWRRUIURPZRUNDUH
QRWFRQVLGHUHGWRKDYHDULVHQRXWRIRULQWKHFRXUVHDQGVFRSHRIHPSOR\PHQWXQOHVVWKH\
RFFXU RQ WKH HPSOR\HU¶V SUHPLVHV  Hubble v. Dyer Nursing Home  6:G 
  7HQQ 7HQQHVVHHKDVKRZHYHUUHFRJQL]HGFHUWDLQH[FHSWLRQVWRWKH³FRPLQJDQG
JRLQJ´UXOHZKLFKWKH6XSUHPH&RXUWKDVH[SODLQHGDVIROORZV

         8QGHU WKH ³VSHFLDO HUUDQG UXOH´ H[FHSWLRQ DQ HPSOR\HH PXVW EH
         FRPSHQVDWHG IRU DQ RIISUHPLVHV LQMXU\ ³ZKLOH SHUIRUPLQJ VRPH VSHFLDO
         DFW DVVLJQPHQW RU PLVVLRQ DW WKH GLUHFWLRQ RI WKH HPSOR\HU´  $QRWKHU
         H[FHSWLRQDSSOLHVWRLQMXULHVVXVWDLQHGE\HPSOR\HHVWUDYHOLQJLQDFRPSDQ\
         FDU ZKLOH JRLQJ WR RU FRPLQJ IURP ZRUN  Eslinger v. F & B Frontier
         Constr. Co.6:G 7HQQ  ³,WLVZHOOVHWWOHGLQWKLV
         6WDWHWKDWZKHUHWUDQVSRUWDWLRQLVIXUQLVKHGE\DQHPSOR\HUDVDQLQFLGHQW
         RI WKH HPSOR\PHQW DQ LQMXU\ VXIIHUHG E\ WKH HPSOR\HH ZKLOH JRLQJ WR RU
         UHWXUQLQJIURPKLVZRUNLQWKHYHKLFOHIXUQLVKHGDULVHVRXWRIDQGLVZLWKLQ
         WKHFRXUVHRIWKHHPSOR\PHQW´ 
         
Howard v. Cornerstone Med. Assocs., P.C. 6:G 7HQQ  FLWDWLRQ
RPLWWHG  7KH 6XSUHPH &RXUW DOVR UHFRJQL]HG DQ HPSOR\HH¶V ³QHHG WR FDUU\ KLV RZQ
FDUSHQWU\ WRROV LQ KLV WUXFN FRPELQHG ZLWK D SURYLVLRQ IRU WUDYHO UHLPEXUVHPHQW LQ WKH
HPSOR\PHQW FRQWUDFW´ DV VXIILFLHQW WR UHPRYH D FDVH IURP WKH JHQHUDO UXOH RI QRQ
FRPSHQVDELOLW\LQ³FRPLQJDQGJRLQJFDVHV´QRWLQJWKDW³>L@QJHQHUDOZHKDYHDOORZHG
FRYHUDJH ZKHUH WKH MRXUQH\ LWVHOI µLV D VXEVWDQWLDO SDUW RI WKH VHUYLFHV IRU ZKLFK WKH
ZRUNPDQ ZDV HPSOR\HG DQG FRPSHQVDWHG¶´  Id. DW  quoting Smith v. Royal Globe
Ins. Co.6:G 7HQQ 

         $QRWKHUH[FHSWLRQDGRSWHGE\WKH6XSUHPH&RXUWFRQFHUQV³WUDYHOLQJHPSOR\HHV´
Id.  See also Autwell v. Back Yard Burgers, Inc. 1R :6&5:& 
7HQQ/(;,6DW  7HQQ:RUNHUV¶&RPS3DQHO0DU ³7KHµWUDYHOLQJ

                                                 

HPSOR\HH¶H[FHSWLRQLVJHQHUDOO\DSSOLHGWRHPSOR\HHVZKRWUDYHOH[WHQVLYHO\WRIXUWKHU
WKHHPSOR\HU¶VEXVLQHVVVXFKDVWUDYHOLQJVDOHVPHQ7KHWUDYHOLVDQLQWHJUDOSDUWRIWKH
MRE DQG GLIIHUV IURP DQ RUGLQDU\ FRPPXWHU¶V WUDYHO WKHUHE\ H[SRVLQJ WKH WUDYHOLQJ
HPSOR\HHWRJUHDWHUULVNV´Howard6:GDW FLWDWLRQVRPLWWHG 
        
        (PSOR\HHFLWHVDugger v. Home Health Care of Middle Tenn.1R0
6&5:&  7HQQ /(;,6  7HQQ :RUNHUV¶ &RPS 3DQHO -DQ    LQ
VXSSRUWRIKHUDUJXPHQWWKDWWKLVFDVHIDOOVZLWKLQDQH[FHSWLRQWRWKHJHQHUDOUXOH,QWKDW
FDVH WKH 7HQQHVVHH 6XSUHPH &RXUW¶V 6SHFLDO :RUNHUV¶ &RPSHQVDWLRQ $SSHDOV 3DQHO
DGGUHVVHGH[FHSWLRQVWRWKH³FRPLQJDQGJRLQJUXOH´DQGFRQFOXGHGWKHHPSOR\HULQWKDW
FDVHH[HUWHG³DGHJUHHRIFRQWURO´RYHUWKHHPSOR\HH¶VWUDQVSRUWDWLRQDVSDUWRIKHUMRE
FDULQJ IRU SDWLHQWV LQ WKHLU KRPHV  Id. DW   7KH $SSHDOV 3DQHO UHDVRQHG WKDW WKH
HPSOR\HU³GHHPHG>WKHHPSOR\HH¶V@XVHRIKHUYHKLFOHWRWUDYHOWRDQGIURPDSDWLHQW¶V
KRPHDVEHLQJLQWKHVFRSHRIKHUHPSOR\PHQW´FRQFOXGLQJWKDW³LIWKHMRXUQH\LWVHOILVD
VXEVWDQWLDOSDUWRIWKHVHUYLFHVIRUZKLFKWKHHPSOR\HHZDVHPSOR\HGDQGFRPSHQVDWHG
WKHQ DQ DFFLGHQW ZKLFK RFFXUV RQ WKDW MRXUQH\ LV FRPSHQVDEOH´  Id. DW  FLWDWLRQ
RPLWWHG 

       ,QWKHSUHVHQWFDVHLWLVXQGLVSXWHGWKDW(PSOR\HUGLGQRWSURYLGHWUDQVSRUWDWLRQRU
UHLPEXUVHWUDQVSRUWDWLRQFRVWVIRULWVVHDVRQDOHPSOR\HHV0RUHRYHU(PSOR\HHZDVQRW
³RQWKHFORFN´DWWKHWLPHRIWKHLQMXU\EXWZDVUHWXUQLQJKRPHDIWHUKHUVKLIWZDVRYHU
,Q DGGLWLRQ WKH WULS EHWZHHQ KHU KRPH DQG (PSOR\HU¶V IDFLOLW\ LQ 3RUWODQG ZDV QRW ³D
VXEVWDQWLDOSDUWRIWKHVHUYLFHIRUZKLFKWKHHPSOR\HHZDVHPSOR\HGDQGFRPSHQVDWHG´
Id.

       (PSOR\HHFRQWHQGV(PSOR\HU³ZDVLQYROYHGZLWKKRZWKHHPSOR\HHVJRWWRDQG
IURPZRUN´LWLVXQGLVSXWHG(PSOR\HHFRXOGKDYHGULYHQDSHUVRQDOYHKLFOHWRDQG
IURPZRUNFRXOGKDYHKLUHGDULGHVKDULQJVHUYLFHFRXOGKDYHVRXJKWDULGHZLWKDIULHQG
RUFRZRUNHUFRXOGKDYHXVHGVRPHIRUPRISXEOLFWUDQVSRUWDWLRQRUFRXOGKDYHFKRVHQ
WRXVHWKHEXVVHUYLFHSURYLGHGE\6DIH+DUERU(PSOR\HUGLGQRWUHTXLUHKHUWRXVHWKH
6DIH+DUERUEXVEXWPHUHO\IDFLOLWDWHGWKHXVHRIWKDWVHUYLFHWRLWVVHDVRQDOZRUNHUVDVD
FRQYHQLHQFH

        ,Q VKRUW ZH DJUHH ZLWK WKH WULDO FRXUW WKDW (PSOR\HH GLG QRW FRPH IRUZDUG ZLWK
VXIILFLHQW HYLGHQFH DW WKH H[SHGLWHG KHDULQJ WR VKRZ VKH ZRXOGOLNHO\ SUHYDLO DW WULDO LQ
SURYLQJ WKLV FDVH IDOOV ZLWKLQ DQH[FHSWLRQ WR WKH JHQHUDO UXOH RI QRQFRPSHQVDELOLW\ LQ
³FRPLQJDQGJRLQJ´FDVHV

                                              &RQFOXVLRQ
                                                     
       )RUWKHIRUHJRLQJUHDVRQVZHDIILUPWKHWULDOFRXUW¶VRUGHUDQGUHPDQGWKHFDVH



                                                  

                   7(11(66((%85($82):25.(56¶&203(16$7,21
                         :25.(56¶&203(16$7,21$33($/6%2$5'

/DVKRQGD6PLWK                                                      'RFNHW1R
                                                                
Y                                                                  6WDWH)LOH1R

0DF\¶V&RUSRUDWH6HUYLFHVHWDO                               
                                                                
                                                                
$SSHDOIURPWKH&RXUWRI:RUNHUV¶                               
&RPSHQVDWLRQ&ODLPV                                             
-RVKXD'%DNHU-XGJH                                          

                                       &(57,),&$7(2)6(59,&(

, KHUHE\ FHUWLI\ WKDW D WUXH DQG FRUUHFW FRS\ RI WKH $SSHDOV %RDUG¶V GHFLVLRQ LQ WKH
UHIHUHQFHGFDVHZDVVHQWWRWKHIROORZLQJUHFLSLHQWVE\WKHIROORZLQJPHWKRGVRIVHUYLFH
RQWKLVWKHWKGD\RI-DQXDU\

 1DPH                               &HUWLILHG   )LUVW   9LD      )D[      9LD     6HQWWR
                                     0DLO        &ODVV   )D[      1XPEHU   (PDLO
                                                  0DLO
 'RQDOG=XFFDUHOOR                                                          ;     G]XFFDUHOOR#GG]ODZFRP
 *DUUHWW(VWHS                                                               ;     JHVWHS#IDUULVODZFRP
 -RVKXD'%DNHU-XGJH                                                     ;     9LD(OHFWURQLF0DLO
 .HQQHWK06ZLW]HU&KLHI-XGJH                                           ;     9LD(OHFWURQLF0DLO
 3HQQ\6KUXP&OHUN&RXUWRI                                               ;     SHQQ\SDWWHUVRQVKUXP#WQJRY
 :RUNHUV¶&RPSHQVDWLRQ&ODLPV




--HDQHWWH%DLUG
  HDQHWWH%DLUG
 'HSXW\&OHUN:RUNHUV¶&RPSHQVDWLRQ$SSHDOV%RDUG
 )UHQFK/DQGLQJ'U6WH%
 1DVKYLOOH71
 7HOHSKRQH
 (OHFWURQLF0DLO:&$SSHDOV&OHUN#WQJRY